Case: 15-11134      Document: 00514014234         Page: 1    Date Filed: 05/31/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals

                                    No. 15-11134
                                                                                  Fifth Circuit

                                                                                FILED
                                  Summary Calendar                          May 31, 2017
                                                                           Lyle W. Cayce
UNITED STATES OF AMERICA,                                                       Clerk


                                                 Plaintiff-Appellee

v.

DARWIN JESUS MEJIA-GUERRA,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:15-CR-23-1


Before STEWART, Chief Judge, and CLEMENT and SOUTHWICK, Circuit
Judges.
PER CURIAM: *
       Darwin Jesus Mejia-Guerra pleaded guilty to one count of illegal reentry
into the United States after a prior removal in violation of 8 U.S.C. § 1326(a)
and (b). The district court sentenced him to 36 months of imprisonment.
       Mejia-Guerra challenges the application of the 16-level crime of violence
enhancement under U.S.S.G. § 2L1.2(b)(1)(A)(ii) based on his prior Texas


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-11134        Document: 00514014234   Page: 2   Date Filed: 05/31/2017


                                   No. 15-11134

conviction for burglary of a habitation. First, the district court did not err when
it applied the modified categorical approach to his prior conviction. See United
States v. Uribe, 838 F.3d 667, 671 (5th Cir. 2016), cert. denied, 2017 WL 661924
(Mar. 20, 2017) (No. 16-7969); United States v. Conde-Castaneda, 753 F.3d 172,
176 (5th Cir. 2014). Second, the Government satisfied its burden in showing
the applicability of the § 2L1.2(b)(1)(A)(ii) enhancement and, thus, the district
court did not err in relying on the indictment. See United States v. Torres-Diaz,
438 F.3d 529, 535 (5th Cir. 2006); United States v. Herrera-Solorzano, 114 F.3d
48, 50 (5th Cir. 1997).
      Finally, Mejia-Guerra avers that the district court violated his due
process rights by imposing a sentence that exceeded the statutory maximum
under § 1326(a). As he concedes, this issue is foreclosed by Almendarez-Torres
v. United States, 523 U.S. 224, 226-28, 235 (1998).
      AFFIRMED.




                                         2